FILED
                            NOT FOR PUBLICATION                             OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUS ANAYA,                                       No. 09-16722

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01087-PMP-RJJ

  v.
                                                 MEMORANDUM *
NISSAN NORTH AMERICA, INC.,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted October 7, 2010 **
                             San Francisco, California

Before: THOMPSON, SILVERMAN and McKEOWN, Circuit Judges.

       Gus Anaya appeals the district court’s order granting summary judgment to

the defendant, Nissan North America, Inc. (“Nissan”), in this diversity suit for

defamation and intentional interference with prospective economic advantage. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the district court’s grant of summary judgment de novo and may affirm on

any ground supported by the record. Dietrich v. John Ascuaga’s Nugget, 548 F.3d

892, 896 (9th Cir. 2008). Construing the record in the light most favorable to

Anaya and making reasonable inferences on his behalf, we affirm.

      Anaya argues Nissan defamed him during a telephone conversation in which

a Nissan employee allegedly told Anaya’s employer, United Nissan (“United”),

that Anaya was a “troublemaker,” would be “disruptive,” and that United should

not promote him to a management position. The district court correctly held that

this was a single statement of evaluative opinion which is not actionable. See

Lubin v. Kunin, 17 P.3d 422, 426 (Nev. 2001) (per curiam).

      Anaya also challenges the district court’s conclusion that the relevant

statutes of limitations bar his claim for intentional interference with prospective

economic advantage. However, even if Anaya has raised a material issue of fact as

to the date the statutory period began to run, he has not presented evidence

sufficient to withstand summary judgment on the merits of his claim. Anaya did

not put forth evidence that the comment at the heart of this litigation was not

privileged or of actual harm as a result of Nissan’s conduct. See Wichinsky v.

Mosa, 847 P.2d 727, 729-30 (Nev. 1993) (per curiam). Because Anaya has failed

to establish a prima facie case for intentional interference with his prospective

economic advantage, summary judgment is proper as a matter of law.
AFFIRMED.




            3